Citation Nr: 1756607	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  09-26 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, mood disorder, and post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1984 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2013 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the record. 

In June 2013, November 2015, and May 2017, the Board remanded the issue of entitlement to service connection for a psychiatric disorder, to include depression, mood disorder and PTSD for further development, and the case has since been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The evidence of record contains conflicting medical opinions regarding the diagnosis of PTSD.  See generally May 2013 VA examination; August 2013 VA examination; March 2016 VA examination; and July 2017 VA examination.   The medical opinions of record that fail to diagnose the Veteran with PTSD, in part, rely on the fact that the Veteran's in-service stressors have not been corroborated.  See id.  During his VA examinations, the Veteran reported serving at 4P3 Live Fire Base at the Korean Demilitarized Zone (DMZ), where he encountered daily fear of attack from the North Koreans.  However, the occurrence of his claimed stressors have yet to be verified.  

Stressors unrelated to combat must be established for the record.  In October 2007, the RO requested information from the Veteran detailing in-service stressors pertaining to his PTSD service connection claim.  A general search for the Veteran's personnel records was conducted, which indicated that the Veteran was not involved in combat.  A follow-up request was sent to the Veteran in January 2008.  The Veteran did not submit any information in response to the RO's request regarding claimed stressors.  Accordingly, in March 2008, the Joint Services Records Research Center (JSRRC) made a formal finding for lack of information required to corroborate stressors associated with his PTSD service connection claim.  The Veteran has since provided accounts of in-service stressors, which the Board finds an attempt to verify must be made. 

The primary events to be verified are the Veteran's accounts related to service in the DMZ.  The Veteran's MOS was as a Food Service Specialist.  However, in an April 2013 statement, as well as during his May 2013 hearing, the Veteran reported being stationed in Korea with HHB 2/17 Field Artillery 2nd Infantry Division from January 1986 to February 1987.  He stated that approximately three months after arriving at Camp Pelham, Korea, he was moved to 4P3 Live Fire Base at the DMZ.  He stated that while at the base he was subjected to daily bombs explosions, live fire from the North Koreans, constant North Korean propaganda music, and old munitions detonation.  During his May 2013 hearing, he stated one of his responsibilities was to locate unexploded ordinances and mark them with a flag for later detonation.  The reported events would appear to be the sort of occurrence which would be documented in official Army records, and should be available to skilled military historians.


Accordingly, the case is REMANDED for the following action:

1. Contact the JSRRC to obtain unit records from January 1986 to February 1987 when the Veteran was in Korea.  The search should obtain any records which document any unit activities while in the DMZ and copies should be associated with the claims file.  Attempt to verify the Veteran's statements that when stationed in Korea with HHB 2/17 Field Artillery 2nd Infantry Division he was moved to 4P3 Live Fire Base at the DMZ.  He stated that while at the base he was subjected to daily bombs explosions, live fire from the North Koreans, constant North Korean propaganda music, and old munitions detonation.  He also reported that one of his responsibilities was to locate unexploded ordinances and mark them with a flag for later detonation.

2. If the unit records or other information are obtained that corroborates the Veteran's in-service stressors then schedule the Veteran for a VA examination with an examiner not previously involved in the Veteran's case, if possible, to evaluate any current psychiatric disorders, to include PTSD. 

The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

   The examiner is asked to address the following:

a. The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD.  If the examiner does not find that the Veteran meets the DSM-IV's criteria for PTSD, he or she should explain why in detail and explain why prior diagnoses are inappropriate.  If the examiner diagnoses the Veteran with PTSD under DSM-IV, he or she should identify the elements which support or eliminate the diagnosis and should provide an opinion as to whether any diagnoses of PTSD is due to in-service stressors related to a fear of hostile military or terrorist activity.

The examiner is instructed to address the Veteran's diagnoses of major depressive disorder and mood disorder and provide an opinion as to whether they overlap with or could be mistaken for symptoms associated with PTSD.

c) Prepare a list of each mental health diagnosis made for this Veteran.  For each diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any such disorder had its onset in service, or if it is a psychosis, whether it is as likely as not that it manifested within one year of service discharge, or whether it is as likely as not that the disorder was caused by any incident or event that occurred in service..

The examiner must provide the rationale for any proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding the onset of his acquired psychiatric disorder and continuity of symptomatology, as well as the medical records. A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3. Then, readjudicate the Veteran's claim on the merits.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




